681




          OFFICE   OF   THE   ATTORNEY        GENERAL   OF   TEXAS
                                  AUSTIN
umN-=-
 --


  Honorable to& 8. 8hook
  Criminal Dlstriat Attorney
  San Antonlo, Fexsr


  D8ar   l5frr                opinion Eo.
                              Res CrlmLnnl




                                                   have 8n oplnlon from
                                                     eh pmvldes for
                                                      attolvmy, in or-
                                                     r68 ve aaT m!bk*
                                         d,    suoh as tileage and room


                                   ir neoescmry tar a member of
                                 rent th6 State In 6 6880 trbd
                              . In one oaae, an assistant bad to
                                on Friday in ord6r to locate a mm,
                               al OR a moxub~ ord6r receipt, in
                               t subpoqns him for the  trial on the

              "I should like to knov what lllorarmer should be
         mde for exp6nscr in ocmrmetlon vith the pwronunoe
         of the dutler of thb oftio8, end wbath6ror not it
         f8 VithtII the df8tl'fCt QttOFMy'8 bf8CFCtiOn a8 t0
         vhether rush expense8 shoulQ bo iaourr4dr

               "Sinoe ther6 are no authoritler on the point,
         I would apprcelate it if you vould give rfm ycnp in-
         terpretation snd oonstruotion of the statute.
682
      I!
%onoauble       JohaR*IbhOOk,Wgb1



        such


        0r tho oountiyuditor~        aad 1
        itbta 0r wbh bxpbawvaaaotimurrbd~~offl-
        obr,oreu4aitemva8AotrabQBuufbxpbnmf3f




                %bb tV0 &NNb     qUOtOd    St&tUtoly mric#rr         u*)    -x%0&-
bib to       OOUIhtib8 ha*     (r jBOpUhtiOX&   in b%bbU     Of lf%,~         bbabl-
t8atr      roan        to th8 lut     p3%lwdag    moral      cbawr,      aad ar8
thbrsforb       &deablb    to B.@@r    &maty.
               The   two   abow   quoted     rtatutcwg provlrioati war0               wa-
rtruad la tha ~aao af Clusthvai




Attornb~ for bxpbaso ia aldeaf thb adminbfptbm of th8
Uutloaof his otflw va8 a flaal JtQpnaat     awl thrt it vaa
         ot the 6wnty auditor to approvb th8 alelm for
                    v&8 nVm’8Od  by t;& 8qpPa8IOCoWt,(fl;g;-
                       pram Court &ld tbt the dirtriet
lttorrmyosraota qpaaoaotflc4d tithintb8rtatutarmlclng
it the duty of peea           offhem        to 8e3.wpPaling            bquiprsnt,
&ad    that  the   03Bmth81O@WZW’       aourt had        no   6uumri
be    b ~nwbsnru=y    expeaw"   of
                                the oftlae of tha
ney dnayuge oheager tor3#a&lng~la~                  8elmdb       the
dl8hot    dhO%'l&by frO@a PllUW that Vom bOw       UMd &a OS olatba
of lav to the 4mwtMma        and Uvxt the anmuheiamwa*       oowt'e
ltOtiOa h duOl#nring the Ci&83’@ Ya8 Void.   ehs  WUFt  di8tUUbd
the rbovo 8tdUte8Wd       held thttha    WQnBZMeOZoispWtidiIOt
be paid under either 8trtuto.
Of h8e7   V8. t%6te, 289 m 42&t?%,t?3
r ule
    o fo :ma tr uo
                 lo tio a                                       d lfatt       t2wb a tp en-
ditAAlW8     under Se&lea                  supra,   to    ?Jm kilki     aad   sfssr
                   R.



  a u u wedfntb blt8tu tbT.
                          h bQb u r8lW
                                    t l& Ath & st
                                                ua b
  -&I oxpeaditum vu     for 8 purpose bbyond thb duty of ths
  bi8triot attommy the aomaiaai     rev wwt   lad no authority
  to 8llbv s8m under Seatloa         of the abevo lt8tu tb .
.*        Yo u & rr 8b otfally a dYi.w
                                    thdeit la th e
                                                 b p la -
 lo ao fth lrdb p a rTtma
                       thatn
            1, Vader Sectian 19(l) of Utiola 393.20,8&u,
  the orimLna1 dlrtrict rttoraey ot kcar Ocmnty is entitled
  to file oldm for 8.M 18aw wrr8ata la plynwmt of 8l.l
  &cturl aad mbbB8bl7 oxpeade8 fncurred by him la thb w@uot
  of htr otflab, 8wh a8 ltf&loAery, utmp8, telephaw, tnrvel-
  lngoxp%ibbS,p~~+rdU~~   ~~~dbp~tibtsrjbon$a  8~~IOtke~~Qea8-
                 Tba rule of ooPsllta%etion e~-&ug~g28yould
               (SW t&4 88aeofcMbyva.           8    to,2
      sua0h
          1 8lmu
            8mrubjbot tothaeuao t
                                ft
                                thab o ua
                                        l
                                        udL
                                          ty
  tar;if itappee8      tbatarrJlt.mof   8uohbxpea8en8mtla-
  burrbd by bUbh offlobr, 0s rubh ltbm lma not b abbbbsary
  bxpuw    ot otflab or 8wh alaS.mir iaaombotormlwful,
  r~bh ltemshouldbmeatedbythemdltor             lnvhlchaaw
  thb bOlTbOtlIb88, b@    Jw OF WW88itr    Of 8Uoh it- Oould be
  adjudicated ia 6ny oourt of ompeteat    juri8diatioa.

            2.In8adAtbAtotheexpcwe8allovtd~8~vl-
  81On (1) of &mtica 19 ot Artlulo 39220, Y.A.T.f).b,
                                                    8qm,
  ~~88lons~'oo~of~C~ty~~QvCheor2eia-
  ti dlrtriat bttornby of   Bbx8rCmmt    upm       hlr bvom      vrlttba
  lppllc8tloa 8m        th babebaalty t& ntor
                                          b         sa o h
                                                         uouat     u #id
  wurt my debt8abawmry to ocry for, br aid ia              tlm pmpw
  b&d.xZrtrbtloa   of thb duties of his otiiob, noi to bxebbd
  ~2,500,00 la uy  ame calbad&r yogibar. !Fhe$idgBbat of ths
                                                            18
          Rovevor, ii the oourt dllovedaa expea&lW       VhLoh
  vau t& wmbthlng not oombatbd vlth the &at148 of tbb offleu
  of the m'bla8l diltrid attorxbbyswh~luwenoe vavld be Void
  anda aullftyuader   the heldZqot    the Cm8tlavalt8.see, rupra.

            We 8re aot in pos8e8slon    of euff~ol6nt rrota UUI
                                                                            I

                                                                 ..


                                                                      685




                                                                                1




                                                                             r
iatorPatlontoproper   -88 cm tbOOtb~rtt.nF8.tDed
pur letter, *am of xl oh era very bro8d&ml gbaersl.
                                                          in                ,i
          %U8tiag   th8t thl8 MtiSfsOtOPi~   aDbveF8 p'3Uk'in-
quiry, ve 8~




               /:PFIIcVEZDEC18, 1940